   Case 3:17-cv-02713-X Document 59 Filed 11/13/20          Page 1 of 9 PageID 659



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  CAPIO FUNDING, LLC,                         §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §
                                              §   Civil Action No. 3:17-CV-02713-X
  RURAL/METRO OPERATING                       §
  COMPANY, LLC and AMERICAN                   §
  MEDICAL RESPONSE, INC.,                     §
                                              §
         Defendants.                          §

                      MEMORANDUM OPINION AND ORDER

       Plaintiff Capio Funding, LLC (Capio) brings this action against defendants

Rural/Metro Operating Company, LLC (Rural/Metro) and American Medical

Response, Inc. (American Medical) to recover damages in excess of $2,000,000 based

on breach-of-contract and tortious-interference claims. The defendants moved for

summary judgment. After careful consideration, and as explained below, the Court

GRANTS the defendants’ motion for summary judgment.

                                    I. Background

       This case involves a contract dispute between Capio, which manages

non-performing healthcare accounts, and Rural/Metro, which provided medical

transport services. In July 2015, Rural/Metro merged with American Medical, which

is also in the business of medical transportation.

       Capio and Rural/Metro entered into an Account Purchase and Sale Agreement

(Agreement) in November 2014. Under the Agreement, Rural/Metro agreed to sell,


                                          1
   Case 3:17-cv-02713-X Document 59 Filed 11/13/20         Page 2 of 9 PageID 660



and Capio agreed to buy, non-performing accounts specifically identified in “the

Schedule of Accounts.” 1 The Schedule of Accounts included “825,522 Accounts with

an aggregate Current Balance of $569,400,759.92” identified in an Excel workbook. 2

          The Agreement also contained Amendment No. 1 (Amendment), which

amended section 2.4 of the Agreement. 3 Under the Amendment, Rural/Metro agreed

to “deliver and offer to sell additional accounts to [Capio] (such additional Accounts

‘Forward Flow Accounts,’ and each such sale, a ‘Forward Flow Sale.’)” 4 In other

words, under the Agreement and Amendment, Rural/Metro agreed to sell some

specifically identified non-performing accounts and “additional” forward-flow

accounts.

      Alas, things did not go as planned. Rural/Metro did not close on the sale of

“additional” forward-flow accounts to Capio, which Capio claims violated the terms of

the Amendment.           Capio alleges that Rural/Metro, after merging with American

Medical, did manage to produce forward-flow accounts on multiple occasions but

failed to close, “despite Capio’s willingness to consummate a purchase.” 5

      The parties disagree on the particulars of the purchase price. Capio argues

that the parties originally agreed on a $3,000,000 purchase price but that “as the

parties neared the closing . . . Rural/Metro was looking to increase the price.” 6 As a


      1   Defs.’ App. at 4.
      2   Defs.’ App. at 28.
      3   Defs.’ App. at 38.
      4   Defs.’ App. at 38.
      5   Doc. No. 28 at 5.
      6   Doc. No. 51 at 3.

                                             2
   Case 3:17-cv-02713-X Document 59 Filed 11/13/20                        Page 3 of 9 PageID 661



result, Capio alleges, the parties amended the Agreement to include the sale of

forward-flow accounts, adding $300,000 to the purchase price. 7 Rural/Metro denied

this allegation in its answer to Capio’s Amended Complaint.

       The defendants claim in their motion for summary judgment that the

Amendment is an unenforceable contract because it does not specify the quantity of

accounts to be sold. Capio, unsurprisingly, disagrees. At issue is whether the terms

of the Amendment are sufficiently definite to create a binding contract with respect

to the sale of forward-flow accounts.

                                         II. Legal Standard

       Summary judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” 8 “A fact is material if it ‘might affect the outcome of the suit’” and a “factual

dispute is genuine ‘if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’” 9

       Under Texas law, the “prime directive” in interpreting a written contract “is to

ascertain the parties’ intent as expressed in the instrument.” 10 Courts may only look


       7  See id. (“To satisfy that need, the parties then amended the [Agreement] to include an
additional $300,000. That additional amount was paid in exchange for Rural/Metro agreeing to add a
Forward Flow Sales component.”); Pl.’s Am. Compl. at ¶ 13 (“The originally negotiated purchase Price
for the [Agreement] accounts was $3,000,000. As the parties neared closing, however, they agreed to
increase the Purchase Price to $3,300,000 in exchange for the execution of a forward looking [sic]
amendment to the [Agreement].”).
       8   FED. R. CIV. P. 56(a).
       9 Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986)).
       10   URI, Inc. v. Kleberg Cty., 543 S.W.3d 755, 757 (Tex. 2018).

                                                    3
   Case 3:17-cv-02713-X Document 59 Filed 11/13/20                       Page 4 of 9 PageID 662



to parol evidence “where a contract is first determined to be ambiguous.” 11 A contract

is ambiguous only when “the contract language is susceptible to two or more

reasonable interpretations.” 12            Ambiguity is not the same as indefiniteness. 13

Generally, Texas courts will find contract terms definite enough to provide a remedy

“if the parties clearly intended to agree and a ‘reasonably certain basis for granting a

remedy exists.’” 14 But if the terms of a contract are not “sufficiently definite to enable

a court to understand the parties’ obligations,” the contract is not legally binding. 15

                                               III. Analysis

        The thrust of the defendants’ argument is that Rural/Metro did not breach its

obligations under the Agreement, as modified by the Amendment, because the

Amendment did not create an enforceable contract.                         By using only the term

“additional” to describe the quantity of forward-flow accounts, the defendants argue,

the Amendment lacks an essential quantity term, rendering it unenforceable. The

defendants allege that because the term “additional” is not ambiguous, the Court

should not look outside the contract at parol evidence, as Capio urges. The Court

agrees with the defendants.




        11 Nat’l Union Fire Ins. Co. of Pittsburgh v. CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex. 1995);

see also Sun Oil (Delaware) v. Madeley, 626 S.W.2d 726, 732 (Tex. 1981) (“If a written contract is so
worded that it can be given a definite or certain legal meaning, it is not ambiguous. It follows that
parol evidence is not admissible to render a contract ambiguous, which on its face, is capable of being
given a definite, certain legal meaning.”).
        12   Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 157 (Tex. 2003).
      13 See id. (“If policy language is worded so that it can be given a definite or certain legal

meaning, it is not ambiguous, and we construe it as a matter of law.”).
        14   Id. (citing Restatement (Second) of Contracts, § 33 cmt. b (1981)).
        15   Chavez v. McNeely, 287 S.W.3d 840, 845 (Tex. App.—Houston [1st Dist.], 2009, no pet.).

                                                      4
   Case 3:17-cv-02713-X Document 59 Filed 11/13/20                      Page 5 of 9 PageID 663



                  A. “Additional” Is Too Indefinite to Enforce Rather Than Ambiguous.

       A contractual modification “must satisfy the elements of a contract: a meeting

of the minds supported by consideration.” 16 Texas disfavors forfeiture (i.e., finding a

contract too vague to enforce). 17 To avoid forfeiture, Texas courts “will find the

contract terms definite enough” to provide a remedy “if the parties clearly intended

to agree and a ‘reasonably certain basis for granting a remedy exists.’” 18                      In

construing an agreement to avoid forfeiture, a court “can imply terms that can

reasonably be implied.” 19

       But the contractual modification at issue here, the Amendment, flunks this

test because it lacks an essential term: quantity. The only reference to quantity in

the Amendment is the word “additional.” Texas courts “look to dictionaries to deduce

the plain meaning of a term.” 20 The definition of “additional” is: “more than is usual

or expected.” 21

       The Court assumes without deciding that the parties intended to create a

contract. The next step then is to imply a quantity term that can reasonably be

implied, provided that a “reasonably certain basis for granting a remedy exists.” 22




       16   Hathaway v. Gen. Mills, Inc., 711 S.W.2d 227, 228 (Tex. 1986).
       17 See Fischer v. CTMI, L.L.C., 479 S.W.2d 231, 239 (Tex. 2016) (“Forfeitures are not favored
in Texas, and contracts are construed to avoid them.”).
       18   Id. (citing Restatement (Second) of Contracts, § 33 cmt. b (1981)).
       19   Id.
       20   Petula Assocs. v. Dolco Packaging Corp., 70 Fed. App’x 165, 167 (5th Cir. 2003).
        MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/additional (last visited
       21

November 10, 2020).
       22   Fischer, 479 S.W.3d at 239.

                                                     5
   Case 3:17-cv-02713-X Document 59 Filed 11/13/20              Page 6 of 9 PageID 664



That basis does not exist here.

       “Additional” is not ambiguous. It has a “definite certain legal meaning.” 23 As

explained above, it means more than is usual or expected. The practical effect of that

meaning is that there is no quantity term which exists that could provide a

“reasonably certain basis” for this Court to fashion a remedy.             While the Court

recognizes that it would have been impossible for the parties to include a specific

quantity term, the problem could have been avoided by contracting for “all” forward-

flow accounts. But without a reasonably certain basis for granting a remedy, this

Court cannot imply terms to avoid forfeiture, even if it assumes that the parties did

intend to enter into a binding agreement.

       Because “additional” is not ambiguous, the Court cannot look outside the

contract to evidence of prior dealings, as Capio urges. Capio argues that this Court

should look to the 2009 Agreement between the parties, in which they agreed that

“Seller will deliver to Purchaser . . . all of Seller’s Accounts that satisfy the criteria.” 24

Viewed against the backdrop of the parties’ prior course of dealings, Capio argues, it

is clear that the parties intended to sell all forward-flow accounts with the requisite

characteristics. But as explained above, Texas law prohibits this Court from looking

outside the Amendment where no ambiguity exists. And even if the Court did look

to this outside evidence, it could cut the other way by demonstrating the parties

contracted for something different than “all” forward-flow accounts in the



       23   Sun Oil, 626 S.W.2d at 732.
       24   Pl.’s App. at 13 (emphasis added).

                                                 6
   Case 3:17-cv-02713-X Document 59 Filed 11/13/20                  Page 7 of 9 PageID 665



Amendment. Because the quantity term at issue here is not “sufficiently definite to

enable [this] Court to understand the parties’ obligations,” the Amendment is not

legally binding. 25

                                     B. No Basis for Remedy

       By including language indicating that Rural/Metro would sell “additional

Accounts,” the Amendment surely contemplates that some (i.e., more than zero)

forward-flow accounts would be offered to Capio. But considering the plain meaning

of “additional,” and the absence of any other quantity term, the only certain

conclusion is that the parties intended to exchange at least one forward-flow account.

Any conclusion regarding the quantity of forward-flow accounts to be sold beyond that

is mere conjecture. 26

       Capio acknowledged that the Amendment did not describe a specific number

of forward-flow accounts:

       Q.        What is the number of accounts that Rural/Metro was obliged to
                 offer on each quarter under Amendment No. 1?

       A.        There’s no number. 27

       Capio argues that the Amendment necessarily had to lack a specific quantity

term because “there is no evidence that the parties could have accurately predicted




       25   Chavez, 287 S.W.3d at 845.
       26Cf. Paul Bignell, 42: The Answer to Life, the Universe and Everything, The Independent, Feb.
6, 2011, at https://www.independent.co.uk/life-style/history/42-the-answer-to-life-the-universe-and-
everything-2205734.html (engaging in an in-depth discussion of Douglas Adams’s joke in THE
HITCHHIKER'S GUIDE TO THE GALAXY that “[t]he answer to the ultimate question of life, the universe
and everything is 42.”).
       27   Defs.’ App. at 70.

                                                 7
   Case 3:17-cv-02713-X Document 59 Filed 11/13/20                  Page 8 of 9 PageID 666



the number” of eligible forward-flow accounts. 28 The Court agrees with Capio on this

point.        Given that the amount of eligible accounts would depend on how many

individuals required medical transportation service and then failed to make

payments on those services, it would be impossible to predict the actual number of

forward-flow accounts.

              But Capio knew at least one way to avoid this conundrum. It did so in the

2009 Agreement for the sale of forward-flow accounts between the parties. 29 That

contract specified that “Seller will deliver to Purchaser . . . a File containing all of

Seller’s Accounts that satisfy the criteria.” 30 This language is noticeably absent from

the Amendment, which states only that Rural/Metro would “deliver and offer to sell

additional Accounts.” 31 But by no means is “all” the only definite measure the parties

could have used.           They could have denominated: (1) 42% of all of Rural/Metro’s

additional forward-flow accounts, (2) the first 42 forward-flow accounts, (3) the first

42 forward-flow accounts and then 42% of all additional accounts thereafter, (4) all

additional forward-flow accounts created in months that have 30 days, or (5) all

additional forward-flow accounts created on days where a full moon is present that

night. The definite possibilities are limitless—but the parties did not select one of


         28   Doc. No. 53 at 10.
        29 Capio urges the Court to look to the 2009 Agreement as evidence that the parties intended

to contract for all forward-flow accounts meeting the criteria in the Amendment, as they had in 2009.
This argument fails for two reasons. First, Texas law forbids courts from creating an ambiguity where
none exists. See Sun Oil, 626 S.W.2d at 732 (explaining that “parol evidence is not admissible to
render a contract ambiguous, which on its face, is capable of being given a definite certain legal
meaning”). Second, as addressed above, the 2009 agreement’s use of different language shows the
parties intended something different in the Amendment.
         30   Pl.’s App. at 13 (emphasis added).
         31   Defs.’ App at 38 (emphasis added).

                                                   8
   Case 3:17-cv-02713-X Document 59 Filed 11/13/20             Page 9 of 9 PageID 667



them.

        Capio has not produced any evidence to show that there exists a genuine

dispute of material fact with regard to the enforceability of the contract.         The

Amendment’s only quantity term, “additional,” has a definite legal meaning. The

unfortunate practical effect of that definite legal meaning is that the Amendment is

unenforceable. Without a quantity term “sufficiently definite to enable [this] court to

understand the parties’ obligations,” the Amendment is not legally binding. 32 There

exists no genuine dispute of material fact concerning the Amendment’s enforceability

because there is no reasonable basis on which this Court can grant a remedy.

                                  C. Tortious-Interference Claim

        Because it finds that the contract is unenforceable, the Court need not address

Capio’s claim regarding tortious interference with a contract against American

Medical.

                                          IV. Conclusion

        For the foregoing reasons, the Court GRANTS the defendants’ motion for

summary judgment. A separate Final Judgment will follow.

        IT IS SO ORDERED this 13th day of November 2020.




                                             ___________________________________
                                             BRANTLEY STARR
                                             UNITED STATES DISTRICT JUDGE




        32   Chavez, 287 S.W.3d at 845.

                                                9
